Motion to dispense with printing and for other relief granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one *805copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on the attorney for the respondent and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellant’s points with this court on or before February 19, 1963, with notice of argument for March 21, 1963, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before March 6, 1963. Reply points, if any, are to be served and filed on or before March 11, 1963. The order of this court entered on January 15, 1963 is modified accordingly. Concur — Breitel, J. P., Rabin, Valente, McNally and Stevens, JJ.